12. Third-country anti-dumping, anti-subsidy and safeguard action (vote)
- Before the vote:
rapporteur. - (IT) Mr President, this is a very sensitive subject. I would simply like to thank all my colleagues at the Committee on International Trade, beginning with its chairman, and all the staff of the Secretariat, for the excellent work carried out and for the contribution made to the debate on what is a very sensitive and difficult subject regarding Europe's future not only in terms of trade, but also from the point of view of our freedom.
That concludes the vote.